POELEY, J.
(concurring specially). While it may not have been a positive abuse of discretion by the trial court in setting aside the default and permitting the respondents to .answer, I think the court did go to the very extreme limit, and further, in my judgment, than was warranted by the showing made. I am satisfied that respondents received copies of 'both summons and complaint, at the commencement of the action. This made it their duty to enter an appearance in the case. The fact that they did not have all of their evidence at hand may have furnished the ground for a continuance of the cause or a postponement of the trial, but not for a failure to enter an appearance of any kind. I believe,' from the showing made, that J. H. Houser, the at - torney for respondents, had sufficient data to have enabled him to answer. It is true he died in June, 1911, but this was not until II months after the service of the summons and complaint. It looks to me as though the respondents, in possession of all the facts, abandoned the idea of interposing a defense, and then, afterwards, on reconsideration of the matter, decided to answer.
I believe, if the order appealed from is to be affirmed, that *187the affirmance ought to be put upon the ground ’that the matter of setting aside a default is one that rests wholly in the discretion of the trial court, and will not he reviewed by this court unless such order was the result of fraud, misapprehension, or lack of jurisdiction.
GATES, J. I concur in the views expressed by POLEEY, J.